Exhibit 10.45
CHANGE IN CONTROL AGREEMENT
BETWEEN
R. G. BARRY CORPORATION
AND
[Name of Executive]
          THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made to be
effective as of                     , 20           by and between [insert name]
(the “Executive”) and R. G. Barry Corporation, an Ohio corporation (the
“Corporation”).
BACKGROUND
          In order to induce the Executive to remain in the employ of the
Corporation, the Corporation wishes to provide the Executive with certain
severance benefits in the event his employment with the Corporation terminates
subsequent to a Change in Control of the Corporation under the circumstances
described herein.
          NOW, THEREFORE, the parties hereto, intending to be legally bound,
agree as follows:
          1. DEFINITIONS. For purposes of this Agreement, the following terms
shall have the following meanings unless otherwise expressly provided in this
Agreement:
               (i) Change in Control. A “Change in Control” shall be deemed to
have occurred if (A) any “person” (as that term is used in §13(d) and §14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) on the date
hereof, including any “group” as such term is used in Section 13(d)(3) of the
Exchange Act on the date hereof (an “Acquiring Person”)), shall hereafter
acquire (or disclose the previous acquisition of) beneficial ownership (as that
term is defined in Section 13(d) of the Exchange Act and the rules thereunder on
the date hereof) of shares of the outstanding stock of any class or classes of
the Corporation which results in such person or group possessing more than 50.1%
of the total voting power of the Corporation’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Corporation (a “Control Acquisition”); or (B) as the result of, or in connection
with, any tender or exchange offer, merger or other business combination, sale
of assets or contested election, or any combination of the foregoing
transactions (a “Transaction”), the persons who were directors of the
Corporation immediately before the completion of the Transaction shall cease to
constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.





--------------------------------------------------------------------------------



 



               (ii) Disability. The Executive’s employment shall be deemed to
have been terminated for “Disability” if, as a result of his incapacity due to
physical or mental illness, he shall have been absent from his duties with the
Corporation on a full-time basis for the entire period of four consecutive
months, and within 30 days after written notice of termination is given (which
may occur before or after the end of such four-month period) he shall not have
returned to the full-time performance of his duties.
               (iii) Effective Period. The “Effective Period” means the 36-month
period following any Change in Control (even if such 36-month period shall
extend beyond the term of this Agreement or any extension hereof).
               (iv) Termination for Cause. The Corporation shall have “Cause” to
terminate the Executive’s employment hereunder upon (A) the willful and
continued refusal by the Executive to substantially perform his duties with the
Corporation (other than any such refusal resulting from his incapacity due to a
Disability), (B) failure of the Executive to comply with any applicable law or
regulation affecting the Corporation’s business, (C) the commission by the
Executive of an act of fraud upon or an act evidencing bad faith or dishonesty
toward the Corporation, (D) conviction of the Executive of any felony or
misdemeanor involving moral turpitude, (E) the misappropriation by the Executive
of any funds, property, or rights of the Corporation, or (F) the Executive’s
breach of any of the provisions of this Agreement.
               (v) Termination For Good Reason. “Good Reason” shall mean, unless
the Executive shall have consented in writing thereto, termination by the
Executive of his employment because of any of the following:
                    (A) a reduction in the Executive’s title, duties,
responsibilities or status, as compared to such title, duties, responsibilities
or status immediately prior to the Change in Control or as the same may be
increased after the Change in Control;
                    (B) the assignment to the Executive of duties inconsistent
with the Executive’s office on the date of the Change in Control or as the same
may be increased after the Change in Control;
                    (C) a reduction by the Corporation in the Executive’s base
salary as in effect immediately prior to the Change in Control or as the same
may be increased after the Change in Control or a reduction by the Corporation
after a Change in Control in the Executive’s total compensation (including
bonus) so that the Executive’s total cash compensation in a given calendar year
is less than 90% of the Executive’s total compensation for the prior calendar
year;
                    (D) a requirement that the Executive relocate anywhere not
mutually acceptable to the Executive and the Corporation or the imposition on
the Executive of business travel obligations substantially greater than his
business travel obligations during the year prior to the Change in Control;

2



--------------------------------------------------------------------------------



 



                    (E) the relocation of the Corporation’s principal executive
offices to a location outside the greater Columbus, Ohio area;
                    (F) the failure by the Corporation to continue in effect any
material fringe benefit or compensation plan, retirement plan, life insurance
plan, health and accident plan or disability plan in which the Executive is
participating at the time of a Change in Control (or plans providing the
Executive with substantially similar benefits), the taking of any action by the
Corporation which would adversely affect the Executive’s participation in or
materially reduce his benefits under any of such plans or deprive him of any
material fringe benefit enjoyed by him at the time of the Change in Control, or
the failure by the Corporation to provide him with the number of paid vacation
days to which he is then entitled on the basis of years of service with the
Corporation in accordance with the normal vacation policy in effect immediately
prior to the Change in Control; or
                    (G) any breach of this Agreement on the part of the
Corporation.
               (vi) Notice of Termination. A “Notice of Termination” shall mean
a notice which shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment.
               (vii) Date of Termination. “Date of Termination” shall mean the
date on which the Executive’s employment terminates. For purposes of this
Agreement, with regard to the Executive’s employment, the term “termination” or
any form thereof (whether or not capitalized) shall mean a “separation from
service” with the Corporation and all persons with whom the Corporation would be
considered a single employer under Sections 414(b) and (c) of the Internal
Revenue Code of 1986, as amended (the “Code”), within the meaning of
Section 409A of the Code and Treasury Regulation §1.409A-1(h).
          2. TERM. Unless sooner terminated as herein provided, the term of this
Agreement shall commence on the date hereof and shall continue through ______,
20___(the “Termination Date”). It is understood that no amounts or benefits
shall be payable under this Agreement unless (i) there shall have been a Change
in Control during the term of this Agreement and (ii) the Executive’s employment
is terminated at any time during the Effective Period as provided in Section 5
hereof. It is further understood that the Corporation may terminate the
Executive’s employment at any time before or after a Change in Control, subject
to the Corporation providing, if required to do so in accordance with the terms
hereof, the severance payments and benefits hereinafter specified, which
payments and benefits shall only be available if a Change in Control has
occurred prior to such termination. Prior to a Change in Control, this Agreement
shall terminate immediately if the Executive’s employment with the Corporation
is terminated for any reason.
          3. SERVICES DURING CERTAIN EVENTS. In the event any person (as that
term is used in Section 1(i) above) commences a tender or exchange offer,
distributes proxy

3



--------------------------------------------------------------------------------



 



materials to the Corporation’s shareholders or takes other steps to effect a
Change in Control, the Executive agrees he will not voluntarily terminate his
employment with the Corporation other than by reason of his retirement at normal
retirement age, and will continue to serve as a full-time employee of the
Corporation until such efforts to effect a Change in Control are abandoned or
terminated or until a Change in Control has occurred.
          4. TERMINATION FOLLOWING A CHANGE IN CONTROL. Any termination of the
Executive’s employment by the Corporation for Cause, Disability or otherwise or
by the Executive for Good Reason, which, in any case, occurs at any time during
the Effective Period, shall be communicated by written Notice of Termination to
the other party.
          5. COMPENSATION UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.
               (i) For Cause. If, at any time during the Effective Period, the
Executive’s employment shall be terminated for Cause, the Corporation shall pay
to the Executive, not later than 30 days following the Date of Termination, his
full base salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given and the Corporation shall not have any
further obligations to the Executive under this Agreement.
               (ii) Death or Disability. If, at any time during the Effective
Period, the Executive’s employment is terminated by reason of the Executive’s
death or Disability, the Corporation shall pay to the Executive or his legal
representative, not later than 30 days following the Date of Termination, his
full base salary through the Date of Termination, and the Corporation shall have
no further obligation to the Executive or his legal representative under this
Agreement after the Date of Termination.
               (iii) For Good Reason or Without Cause. If the Executive’s
employment is terminated at any time during the Effective Period by either:
(a) the Corporation for any reason other than for Cause, Disability, or death,
or (b) the Executive for Good Reason, the Corporation shall pay to the
Executive, not later than 30 days following the Date of Termination:
                    (A) The Executive’s accrued but unpaid base salary through
the Date of Termination;
                    (B) In lieu of any further payments of salary to the
Executive after the Date of Termination, notwithstanding any dispute between the
Executive and the Corporation as to the payment to the Executive of any other
amounts under this Agreement or otherwise, a lump sum cash severance payment
(the “Severance Payment”) equal to the greater of (i) the total compensation
(including bonus) paid to or accrued for the benefit of the Executive by the
Corporation for services rendered during the fiscal year immediately preceding
the fiscal year in which the Change in Control occurred or (ii) the total
compensation (including bonus) paid to or accrued for the benefit of the
Executive by the Corporation for services rendered during the twelve-month
period immediately preceding the Date of Termination.

4



--------------------------------------------------------------------------------



 



Notwithstanding any provision contained herein, if the Executive is a “specified
employee” within the meaning of Section 409A of the Code and the Treasury
Regulations promulgated thereunder and as determined under the Corporation’s
policy for determining specified employees, on the Date of Termination, the
Severance Payment and any other amount under this Agreement that is subject to
Section 409A of the Code shall not be paid until the first business day of the
seventh month following the Date of Termination (or, if earlier, the Executive’s
death). The payment made following this postponement period shall include the
cumulative amount of any amounts that could not be paid during such period.
               (iv) The Executive’s right to receive payments under this
Agreement shall not decrease the amount of, or otherwise adversely affect, any
other benefits payable to the Executive under any plan, agreement or arrangement
relating to employee benefits provided by the Corporation.
               (v) The Executive shall not be required to mitigate the amount of
any payment provided for in this Section 5 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 5 be reduced by any compensation earned by the Executive as the result
of employment by another employer or by reason of the Executive’s receipt of or
right to receive any retirement or other benefits after the date of termination
of employment or otherwise.
          6. NON-COMPETITION; CONFIDENTIALITY
               (i) Period. For a period of one year following the termination of
the Executive’s employment, the Executive shall not, as a shareholder, employee,
officer, director, partner, consultant or otherwise, engage directly or
indirectly in any business or enterprise which is in Competition with the
Corporation (as defined below); provided, however, that this Section 6(i) shall
not apply if (A) the Executive’s employment is terminated without Cause, or
(C) following a Change in Control, the Executive’s employment is terminated by
the Executive for Good Reason.
               (ii) Competition with the Corporation. For purposes of this
Agreement, (A) the words “Competition with the Corporation” shall be deemed to
include competition with the Corporation or any entity controlling, controlled
by or under common control with the Corporation (an “Affiliate”), or their
respective successors or assigns, or the business of any of them, and (B) a
business or enterprise shall be deemed to be in Competition with the Corporation
if it is engaged in any business activity which is the same or comparable to any
business activity of the Corporation or any Affiliate from time to time during
the Executive’s employment with the Corporation in any geographic area of the
United States in which the Corporation or any Affiliate conducted such business.
Notwithstanding the foregoing, nothing herein contained shall prevent the
Executive from purchasing and holding for investment less than 5% of the shares
of any corporation the shares of which are regularly traded either on a national
securities exchange or in the over-the-counter market.

5



--------------------------------------------------------------------------------



 



               (iii) Interpretation of Covenant. The parties hereto agree that
the duration and area for which the covenant not to compete set forth in this
Section 6 is to be effective are reasonable. In the event that any court
determines that the time period or the area, or both of them, are unreasonable
and that such covenant is to that extent unenforceable, the parties hereto agree
that the covenant shall remain in full force and effect for the greatest time
period and in the greatest area that would not render it unenforceable. The
parties intend that this covenant shall be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America where the covenant not to compete is intended to be effective.
               (iv) Prohibition on Disclosure or Use. The Executive shall at all
times keep and maintain the confidentiality of Confidential Information (as
defined below), and the Executive shall not, at any time, either during or
subsequent to his employment with the Corporation, either directly or
indirectly, use any Confidential Information for the Executive’s own benefit or
divulge, disclose, or communicate any Confidential Information to any person or
entity in any manner whatsoever, other than (A) to employees or agents of the
Corporation having a need to know such Confidential Information and only to the
extent necessary to perform their responsibilities on behalf of the Corporation
and (B) in the performance of the Executive’s employment duties to the
Corporation.
               (v) Definition of Confidential Information. “Confidential
Information” shall mean any and all information (excluding information in the
public domain) related to the business of the Corporation or any Affiliate,
including without limitation all processes; inventions; trade secrets; computer
programs; engineering or technical data, drawings, or designs; manufacturing
techniques; information concerning pricing and pricing policies; marketing
techniques; plans and forecasts; new product information; information concerning
suppliers; methods and manner of operations; and information relating to the
identity and location of all past, present, and prospective customers.
               (vi) Equitable Relief. The Executive’s obligations contained in
this Section 6 are of special and unique character which gives them a peculiar
value to the Corporation, and the Corporation cannot be reasonably or adequately
compensated in damages in an action at law in the event the Executive breaches
such obligations. The Executive therefore expressly agrees that, in addition to
any other rights or remedies which Corporation may possess, the Corporation
shall be entitled to injunctive and other equitable relief in the form of
preliminary and permanent injunctions without bond or other security in the
event of any actual or threatened breach of said obligations by the Executive.
The provisions of this Section 6 shall survive any termination of this
Agreement.
          7. SUCCESSORS; BINDING AGREEMENT.
               (i) The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation and its
subsidiaries to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to

6



--------------------------------------------------------------------------------



 



perform it if no succession had taken place. Failure of the Corporation to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and the Executive shall be entitled to termination
for Good Reason and shall receive the benefits described in Section 5(iii) of
this Agreement. As used in this Agreement, “Corporation” shall mean the
Corporation as defined above and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 7 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. Nothing contained in this Section 7 shall be
construed to modify or affect the definition of a “Change in Control” contained
in Section 1 hereof.
               (ii) This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          8. ARBITRATION. Any dispute or controversy arising out of or relating
to this Agreement, or any breach thereof, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association. The award of
the arbitrator shall be final, conclusive and nonappealable and judgment upon
such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall be an arbitrator qualified to serve
in accordance with the rules of the American Arbitration Association and one who
is approved by both the Corporation and the Executive. In the absence of such
approval, each party shall designate a person qualified to serve as an
arbitrator in accordance with the rules of the American Arbitration Association
and the two persons so designated shall select the arbitrator from among those
persons qualified to serve in accordance with the rules of the American
Arbitration Association. The arbitration shall be held in Columbus, Ohio or such
other place as may be agreed upon at the time by the parties to the arbitration.
          9. NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (i) on the third day after being mailed by United
States registered mail, return receipt requested, postage prepaid, or (ii) on
the following day if sent by a nationally registered overnight courier service,
addressed in the case of the Executive, to
[insert name]
                                                            
                                                            

and in the case of the Corporation, to the principal executive offices of the
Corporation, provided that all notices to the Corporation shall be directed to
the attention of the Corporation’s Chief Executive Officer with copies to the
Secretary of the Corporation and to its Board of Directors, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
          10. MISCELLANEOUS. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing

7



--------------------------------------------------------------------------------



 



signed by the Executive and a duly authorized officer of the Corporation. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreement or representation, oral or otherwise, express or implied,
with respect to the subject matter hereof has been made by either party which is
not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws
(but not the law of conflicts of laws) of the State of Ohio.
          11. VALIDITY. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
          12. ENTIRE AGREEMENT. This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior negotiations, discussions, writings, and agreements
between them[, including, without limitation, the Change in Control Agreement
effective as of May 16, 2005].
          13. SECTION 409A OF THE CODE. It is intended that this Agreement
comply with Section 409A of the Code and the Treasury Regulations promulgated
thereunder (and any subsequent notices or guidance issued by the Internal
Revenue Service), and this Agreement will be interpreted, administered and
operated accordingly. Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to the Executive.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective as of the date and year first above written.

            R. G. BARRY CORPORATION
            By: Greg Tunney      Title:   President, CEO                   
Signature      [insert name]     

9